Citation Nr: 1744597	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-15 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran, the appellant in this matter, served on active duty from March 1989 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied entitlement to service connection for a hearing loss. This matter was subsequently transferred to the RO in Portland, Oregon.

In June 2013, this matter was previously remanded by the Board. Upon review of the Veteran's claim file, the Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Service connection for a hearing loss was initially denied in an August 2005 rating decision. The Veteran was notified of this decision and did not appeal. Thus, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material." See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

However, as noted in the Board's June 2013 remand, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) must be applied to the Veteran's advantage in this case. 38 C.F.R. § 3.156(c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156(a) (which defines new and material evidence). 

The evidence received since the August 2005 rating decision includes official service clinical records and service personnel records. These records were associated with the claims folder in May, June, and August 2008 and are relevant to the claim for service connection. The records existed at the time of the August 2005 decision but were not associated with the claims file at that time. Thus, the earlier rating decision is not considered to be final for the purposes of the current appeal. The Board finds that 38 C.F.R. § 3.156(c) applies, and the claim for service connection must be reconsidered. These issue has been recharacterized as above on the title page.

The additional issues of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, anxiety disorder, and major depression; entitlement to service connection for a hearing loss disability of the left ear; entitlement to service connection for a back disability; and entitlement to a total disability rating based on individual unemployability (TDIU) were also remanded by the Board in June 2013. However, such issues have been subsequently granted in full, and therefore, are no longer before the Board on appeal.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in March 2013. A transcript of the hearing is associated with the Veteran's virtual VA file. 

As noted in the June 2013 Board remand, at the hearing before the Board in March 2013, the issue of entitlement to service connection for an elbow disability, a shoulder disability, and headaches were raised by the record. However, the record indicates that such issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these issues, and the issues are once again referred to the AOJ for appropriate action.




FINDING OF FACT

The Veteran does not have a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2005 and January 2008 letters. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in March 2013. As there is no allegation that the hearing provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in June 2013 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran an examination for his claimed hearing loss disability. Since the June 2013 Board remand, records were obtained from Portland and Spokane VA medical centers and from the Social Security Administration. Additionally, the Veteran was provided a VA examination in August 2015. Accordingly, there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Finally, if there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for his right ear hearing loss disability as a result of noise exposure in service. At the June 2013 Board hearing, the Veteran testified that he was exposed to gunfire in service. However, for the reasons stated below, namely because there is not a current right ear hearing loss disability as defined by pertinent VA regulation, the Board finds that service connection for a right ear hearing loss disability is not warranted on a direct or presumptive basis.

Service audiometric testing shows that the Veteran experienced a threshold shift in the right ear in service. As noted by the August 2015 VA examiner, "[a] reference audiogram (9/12/1989) compared to this audiogram (10/27/1992) revealed the following decreases in hearing ability for the right ear at the following frequencies: 500 Hz: 30 dB decrease; 1000 Hz: 5 dB decrease; 2000 Hz: 20 dB decrease; 3000 Hz: 20 dB decrease; 4000 Hz: 15 dB decrease; 6000 Hz: 20 dB decrease."

In connection with the development of the Veteran's claim for service connection for a hearing loss disability, the Veteran was afforded an audiology examination in April 2005, which produced the following results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
15

In accordance with 38 C.F.R. § 3.385, the VA audiology examination does not indicate auditory thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater, or auditory thresholds for at least three of these frequencies are 26 decibels or greater. However, the Board notes that a Maryland CNC speech recognition score measured 92 percent, and indicates a right ear hearing loss disability under 38 C.F.R. § 3.385.

Also in connection with the development of the Veteran's claim for service connection for a hearing loss disability, and in accordance with the June 2013 Board remand, the Veteran was afforded a VA audiology examination in August 2015. The audiology examination produced the following results for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
20

The Veteran's Maryland CNC word list speech recognition score for the right ear measured 94 percent, with the examiner finding that the use of word recognition score was appropriate for the Veteran. Therefore, based on the August 2015 audiology examination results, the examiner found that the Veteran does not have a current right ear hearing loss disability under 38 C.F.R. § 3.385.

The August 2015 VA examiner noted the Veteran's threshold shift in service, but found that the Veteran did not have a current right ear hearing loss disability. The examiner explained that, the Veteran "has hearing thresholds that are considered to be within normal limits from 250-8000 Hz, with a 94 percent word recognition score for the right ear." The examiner further explained that "the Veteran has an H3 hearing profile and a confirmed threshold shift documented on his annual hearing test during his military service dated October 27, 1992." The VA examiner, reconciled these results, with the following rationale:
"recent evidence-based research indicates central auditory processing deficits may occur despite having normal hearing thresholds. It is possible that auditory processing deficits (central hearing deficits) may exist for this Veteran as a result of military service, but this C&P examination test battery (2004) is limited to testing peripheral hearing deficits only, and not central hearing deficits."

Therefore, the critical matter here is that the Veteran is not found to have a current right ear hearing loss disability as a result of the Veteran's service. While the Board notes that the April 2005 VA examiner reported a Maryland CNC speech recognition score of 92 percent, the VA examiner did not provide a VA opinion as to the etiology of the Veteran's reported right ear hearing loss. Yet, considering the August 2015 VA audiology examination, the Board finds the examination to be reliable and persuasive. See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). The VA medical examination report contains clear conclusions with supporting data, along with a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). In this case, the examination report is thorough in that it provides details on how the examination was given, indicates that the examiner reviewed the Veteran's claims file (to include the Veteran's in-service threshold shift), and supported his conclusion with data and rationale. Specifically, the examiner conducted audiometric testing and opined that although there is evidence of a threshold shift in service and evidence of central auditory processing deficits, the examiner concluded that the right ear hearing loss does not meet the criteria for a disability under 38 C.F.R. § 3.385. 

The Board also notes that the record does not contain other audiometric evidence of a right ear hearing loss disability. As such, the Board finds that the weight of the medical evidence does not indicate that the Veteran has a current right ear disability for VA purposes and as a result of service. Affording the August 2015 VA examination report appropriate probative value, the Board finds that the Veteran does not have a current disability under the law, and as a result, service connection for right ear hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223. Furthermore, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. at 223; Walker, 708 F.3d at 1331.

Last, having carefully reviewed the entire claims file of record, the Board acknowledges the Veteran's statements of record as well as to the medical evidence of record. While lay statements are sufficient to describe what witnesses observe, such as hearing loss to the extent that one notices sentences need to be repeated, lay statements are not competent to diagnose hearing loss disability or the extent of impairment as set forth in VA regulations. See e.g., Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). 

Thus, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.



ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


